DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments, filed on 03/25/2022, have been received and made of record. In response to the most recent Office Action, dated 01/07/2022, claims 21 and 32 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on Thursday June 30, 2022 (See Interview Summary Attached for Details).

The application has been amended as follows: 
Please Replace Claim 21 with the following:“A system comprising: two or more input phases; two or more output phases; and a balancing system that is connected to the two or more input phases and the two or more output phases, the balancing system comprising an alternating current (AC)/direct current (DC) converter, and the balancing system being configured to: determine an amount of imbalance between the two or more output phases, wherein the amount of imbalance is based on a difference; determine whether the amount of imbalance satisfies a threshold; select a particular quantity of the two or more input phases based on whether the amount of imbalance satisfies the threshold; and reduce the amount of imbalance by using the particular quantity of the two or more input phases.”
Please Replace Claim 32 with the following: “A method comprising: determining, by a balancing system that includes an alternating current (AC)/direct current (DC) converter, an amount of imbalance, wherein the amount of imbalance is based on a difference, wherein the balancing system is connected to a plurality of phases, and wherein the plurality of phases includes two or more input phases and two or more output phases; determining, by the balancing system, whether the amount of imbalance satisfies a threshold; selecting, by the  balancing system, a particular quantity of the plurality of phases based on whether the amount of imbalance satisfies the threshold; and reducing, by the  balancing system, the amount of imbalance based on selecting the particular quantity of the plurality of phases.”
Please Replace Claim 33 with the following:“The method of claim 32, further comprising: determining that measured currents of the two or more input phases are not balanced, wherein determining the amount of imbalance comprises: determining the amount of imbalance after determining that the measured currents of the two or more input phases are not balanced.”
Please Replace Claim 34 with the following:“The method of claim 32, further comprising: measuring a first current of a first output phase of the of two or more output phases; and measuring a second current of a second output phase of the of two or more output of two or more output phases, wherein determining the amount of imbalance comprises: determining the amount of imbalance based on the first current of the first output phase and the second current of the second output phase.”
Please Replace Claim 35 with the following:“The method of claim 32, further comprising: measuring a first current of a first input phase of the of two or more input phases; and measuring a second current of a second input phase of the of two or more input phases,  wherein determining the amount of imbalance comprises: determining the amount of imbalance based on the first current of the first input phase and the second current of the second input phase.”
Please Replace Claim 36 with the following:“The method of claim 32, 
Please Cancel Claim 39.
Please Replace Claim 40 with the following:“The method of claim 32, wherein reducing the amount of imbalance comprises: drawing power from the particular quantity of the plurality of phases, and injecting the power into one or more of the two or more output phases.”
 Please Add Claim 41 as the following: “The method of claim 32, wherein the difference is different phases of the two or more output phases.”

Allowable Subject Matter
Claims 21-38 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the balancing system comprising an alternating current (AC)/direct current (DC) converter, and the balancing system being configured to: determine an amount of imbalance between the two or more output phases, wherein the amount of imbalance is based on a difference. Claims 22-31 depend upon claim 21. 

Regarding claim 32, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests determining, by a balancing system that includes an alternating current (AC)/direct current (DC) converter, an amount of imbalance, wherein the amount of imbalance is based on a difference. Claims 33-38 and 40-41 depend upon claim 32. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Errato Jr. (US 10757830) is the reference that was cited in the previous Office Action as the primary reference and is the closest prior art reference that could be located to teaching the limitations currently recited in the claims. Errato Jr. teaches a power management circuit that uses relays and relay control to manage the phase balancing between three phase inputs and three phase outputs. Errato Jr. does not go into detail regarding finding the difference in determining the amount of imbalance and does not teach having an AC/DC/AC converter performing the balancing operation. 
Johnson Jr. (US 8410638) teaches an uninterruptible power supply system that uses a controller to support load balancing to ensure a balanced output. Johnson Jr. is the closest reference that could be located in terms of teaching using an AC/DC/AC converter to perform a balancing operation as seen in Figure 2. Johnson Jr. fails to teach selecting an output phase (as determined by the Patent Trial and Appeal Board in the parent application 13/270721, now U.S. Patent 10381942) and also fails to teach determining the amount of imbalance based on a difference operation. Johnson Jr, was the closest secondary reference that could be located. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        








	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839